Board of Tax Appeals, No. 2004-T-1166. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of appellants’ motion to consolidate this case with 2006-2293, Elyria v. Lorain Cty. Budget Comm., and 2006-2390, Elyria v. Lorain Cty. Budget Comm.,
It is ordered by the court that the motion is granted.
It is further ordered that the parties shall combine the briefing of 2006-2293, 2006-2389, and 2006-2390 and file one brief for each permitted under S.CtPrac.R. VI; the parties shall file an original of the brief in each case and 18 copies of the brief; and the parties shall otherwise comply with the requirements of S.CtPrac.R. VI.
It is further ordered that appellants shall file their merit brief on or before February 13, 2007, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.